Title: Abigail Adams to William Cranch, 16 May 1798
From: Adams, Abigail
To: Cranch, William


          
            Dear sir
            Philadelphia May 16 1798
          
          I received your Letter of the 8th dated Annapolis I congratulate you my dear Sir, that altho the clouds have been darkned round you, and you have been recently call’d to mourn over the Graves of

departed Friend’s, it is a consolation that others are rising up to supply their places. The opening which now presents itself to you, is such as may give you Sanguine hopes, and bright prospects, and I sincerely hope they may be succeeded, by solid and durable advantages, and that you may find in mr Johnson and Family, steady, and firm Friend’s mr Johnson has been long in buisness, and has always sustaind a fair and Honorable Character; nor has he, that I ever heard, been engaged in Wild Speculations of any kind
          you have been so great a sufferer from your connection with those who have, without being yourself personally engaged, that I most heartily rejoice to see you Reassumeing the Profession to which you were bred, and escapeing from a vortex which has swallowd so many. I hope You will be able to liberate yourself from the weight, which appeard to bow down your Spirits, when you were last in this City
          I know You will not neglect advice given you by one who so sincerely interests herself in Your happiness. let me then intreat you, not to suffer the benevolence of your Heart, to conquer Your judgment, and the duty which you owe to your own increasing family Become not surety for any one. If Providence blesses your Labours, and you have any thing to spair, let the Aged, and the blind, be your first objects, but let the young exert themselves. whilst you are clog’d in any way of responsibility, you are not independant.
          With respect to the sale of your Fathers Farm, I thought with you, when he first offerd it, and your uncle declined purchasing it for more than a year, your Father said he was determined to part with it, and that the Taxes and labour devoured the whole of the Profits. he found himself daily less able to labour himself in the season of it. he exhausted his strength and spirits. I conversed with Your Mother, and told her Land could not so easily vanish as money, but she thought the money at interest, would afford them much more clear profit, and that without any trouble; Your uncle paid the full sum which Your Father ask’d 800£ pounds for 42 or 45 acres, I am not sure which, but it was a much larger price than he would have given to any other person. for altho some of the land is good, the Hill part which adjoins to your uncles Farm, is very poor. for two years past it has been broken up, and the first year Eleven acre’s did not produce 30 Bushels of Corn. the 2d it was rather more productive; but did not pay the labour it requires much manure and was so distant from your Fathers home that he could do but little in that way. the manuring a Farm is a very expensive thing. the Canker worm has

destroyd the Trees in such a manner, that not more than 4 & 5 Barrels of cider have been made from it, for two years past.
          I have written to your Mother to impress upon her mind, the necessity there is, that she should not have any part of the Principle touchd during your Fathers & her Life, that the Children could better contend with difficulties, than those who were advanced in years.
          I hope you will enforce this Idea when you write to them. having determined upon the disposal of it, I have not a doubt, that it is gone where you would rather have wisht it to, than into any other Hands. tho I was averse to your uncles purchasing any more land, it is properly to us a sinking fund, and will ever prove so to us—
          Present my compliments to mr & mrs Law when you see them. I really contracted a sincere regard for her, whilst she was here
          Let me hear from your little boy. the season is favorable for the Small pox.
          The publick mind has indeed undergone a Change since you was here, and the people are leading their representitives. I hope such an other set is not to found as most of those who come from Virgina & several of the other states. false wicked and malicious, the Clabourns the Clays the Cloptons, the Findley & Gallitin, with N—s & G—s, have done the Country lasting mischief— their circular Letters which have been sent here, & publishd, are one continued tissue of misrepresentations and falshood’s
          Truth is Great, and I hope will prevail
          we are however in a very unpleasent situation in this City. Emissaries are thickly scatterd, and for the vilest purposes. we have an influx of Foreigners, from all Nations, and very feeble Authority to restrain them;—or to punish them, in proportion to their crimes for as Peter say’s poor Pensilvana keeps no Gallows, and the utmost difficulty is now experienced to get through the Alien Bill in Congress— it will be curtaild, & confined, in such a manner, as to render it a mere nulity. the City has been threatned with fire; and with Massacre. the Inhabitants are constantly upon the allarm & watch. we had a fire last night about Eleven oclock which broke out in a stable, and which is suspected to have been done with design. it consumed a Barn & House and caught several others. during the fire the troop of light Horse patrold the streets. nothing but the Awe of the Military, will keep these wretches in order.
          I inclose you the last dispatches from our Envoys. alass! alass! why are they not at Home? the decree of the directory respecting

Nutrals ought to have been there signal for quitting the Republick in 48 hours— they know not the feeling of their Countrymen— they have tyed their Hands. they prevent such measures as ought to be taken for the safety and security of the Country, and I fear we shall not see them at all
          adieu my dear sir. present me kindly to Mrs Cranch. tell her to keep up her spirits, and to aid in supporting yours. better days await you. I wrote to mrs Johnson last week, and inclosed some Letters. if she has not returnd them, you have my permission to read them— there was a publick Letter from Mr A. received by the Secretary of state as late as 24 Feb’ry but no private ones—
          Most affectionately / Yours—
          
            Abigail Adams
          
        